      Case 1:19-cv-00470-CCC-CA Document 77 Filed 09/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARLTON THEODORE LANDIS,                    :   CIVIL ACTION NO. 1:19-CV-470
                                            :
                   Plaintiff                :   (Judge Conner)
                                            :
             v.                             :
                                            :
DAVID J. EBBERT, et al.,                    :
                                            :
                   Defendants               :

                                       ORDER

      AND NOW, this 30th day of September, 2020, upon consideration of

defendants’ motion (Doc. 54) to dismiss, and the parties’ respective briefs in support

of and opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 54) is GRANTED.

      2.     The complaint (Doc. 1) and amendments (Docs. 9, 17, 27, 35) are
             DISMISSED.

      3.     Plaintiff is granted twenty (20) days from the date of this order to file a
             proposed amended complaint to cure the deficiencies with respect to
             the Administrative Procedure Act Claim and Eighth Amendment
             excessive force claim against defendant Moyer. Failure to timely file a
             proposed amended complaint will result in the dismissal of this action
             without further notice of court.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
